Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is in response to the Applicant’s Amendments and Arguments filed on 05 May 2021. This Action is made FINAL.
Claims 1-7, 10-16, and 19-22 are pending for examination.
Claims 8-9 and 17-18 are cancelled.

Applicant’s arguments with respect to the rejection of claims 11 and 18 under 35 U.S.C. §112(b) are persuasive in view of Applicant’s amendment to claim 11 and cancellation of claim 18, therefore the rejections are now withdrawn. 

Applicant’s arguments with respect to the rejection of claims 1-7, 10-16, and 19-22 under 35 U.S.C. §103 have been fully considered but are not persuasive. In the remarks, Applicant argued that (remarks, page 8). Specifically, Applicant argued:

The references, whether considered separately or in combination, fail to teach or suggest the recitations of claims 1 and 12, including: 
determin[ing] based on a classification of the source and map data that the classification of the source is incorrect, wherein the classification of the source is determining a type of object; 
determin[ing], based on the classification of the source, an expected infrastructure component for a determined location of the source; [and] 
determin[ing] that the classification of the source is incorrect upon determining, based on the map data, that the expected infrastructure component is non-existent at the determined location of the source. (remarks, page 8)
Specifically, Applicant argues that ODA fails to teach or suggest "determin[ing] that the classification of the source is incorrect upon determining, based on the map data, that the expected infrastructure component is non-existent at the determined location of the source," 

Dependent claims 2-7, 10-11, 13-16, and 19-22 are patentable at least by reason of their dependence from the patentable base claims. Therefore, it is believed that all rejections should be withdrawn. (remarks, page 9)

Examiner respectfully disagrees. 
Regarding point a, the examiner submits that ODA teaches the amended limitations at least in part. Specifically, ODA teaches determin[ing], based on the classification of the source, an expected infrastructure component for a determined location of the source and determin[ing] that the classification of the source is [invalid] upon determining, based on the map data, that the expected infrastructure component is non-existent at the determined location of the source.
ODA teaches a Personal Navigation Device (PND) that detects a sound and determines a sound source such as an ambulance (ODA, FIG. 5; Paragraph [0079]), i.e.  a classification of the source. ODA goes on to teach the PND matches the sound source to a position on a map, where the matching is based on the premise that the ambulance is supposed to run on the road (ODA, Paragraph [0079]), i.e. determin[ing], based on the classification of the source, an expected infrastructure component for a determined location of the source. Based on the classification of the sound source as an ambulance, the PND determines that the sound source should be located on a road, which makes the road an expected infrastructure component. 
ODA further teaches that based on the map matching, if the PND determines that the ambulance is at a facility such as a hospital, i.e. not on a road, the detected sound can be omitted (ODA, Paragraph [0079]), i.e. determin[ing] that the classification of the source is [invalid] upon determining, based on the map data, that the expected infrastructure component is non-existent at the determined location of the source. By determining the ambulance is at a hospital rather than on a road, the PND determines that the expected infrastructure component, i.e. the road, is not present at the sound source. Therefore, ODA teaches the amended limitations, at least in part. 
Regarding the amended limitations that are not taught by the prior art, (determin[ing], based on the classification of the source, an expected infrastructure component for a determined location of the source;  and determining that the classification of the source is incorrect), Applicant’s arguments have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments, outlined below. 

Regarding point b, the rejection of dependent claims 2-7, 10-11, 13-16, and 19-22 are maintained for at least the reasons outlined above as well as the reasons outlined below. 






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-16, and 19-22 are rejected under 35 U.S.C. 103 as being as being unpatentable over Ogaz (PGPub No US 2017/0213459 A1) in view of Silver et al. (PGPub No US 2018/0374347 A1), in further view of ODA (PGPub US 2012/0075336 A1), and in further view of Silver et al. (PGPub No US 2020/0064856 A1), henceforth known as Ogaz, Silver ‘347, ODA, and Silver ‘856, respectively.
Ogaz and ODA were first cited in a previous office action.
Silver ‘347 (previously Silver) was first cited in Information Disclosure Statement filed 05/03/2019, U.S. Patent Application Publications Cite No 1. 

Regarding claim 1, Ogaz teaches: 
A vehicle system, comprising a processor and a memory, the memory storing instructions executable by the processor to: 
(Ogaz, FIG. 3: (304), (308);
Paragraph [0024]: “…The processor 304 generally functions to run programming code or instructions implementing various functions of the vehicle control system 204”)

identify an area of interest [from a plurality of areas] on a map; 
(Ogaz, FIG. 8: (800); FIG. 10A;
Paragraph [0158]: “…the maps database 800 can include a road database that may include one or more vector maps of areas of interest… The map database contents can be produced or updated by a server connected through a wireless system in communication with the Internet, even as the vehicle 104 is driven along existing streets, yielding an up-to-date map”;
Paragraph [0186]: “A driving environment 1000 may be represented in FIG. 10A. The environment 1000 can include a vehicle 104 driving a route…”;
Where a driving environment 1000is identified based on a driving route using map data (identify an area of interest […] on a map))

determine that a detected sound is received in a vehicle audio sensor upon determining that a source of the sound is within the area of interest [and not another area in the plurality of areas];

Paragraph [0222]: “A sensor(s) 664 can receive a sound signal 1012 from a sound source 1004, in step 1308. The vehicle 104 may include any type and variety of sensors 664 operable to receive sound…”;
Paragraph [0225]: “The different times of arrival of the sound signal 1012, at each sensor 664, may be used to determine the relative location of the source 1004 of the sound signal 1012 compared to the location of the vehicle 104, in step 1320. The processor 304 of the vehicle control system 204 can use the calculations described in conjunction with FIGS. 10A through 12 to determine a location, velocity, direction, etc., of the source 1004 of the sound signal 1012…”;
Where sensors receive a sound signal 1012 (determine that a detected sound is received in a vehicle audio sensor) and the source of the sound is determined to be in the driving environment (upon determining that a source of the sound is within the area of interest […]) based on calculated location)

operate the vehicle based at least in part on the detected sound.
(Ogaz, FIG. 13: (1328);
Paragraph [0227]: “…the vehicle control system 204 can automatically control functions, for example, the braking system to slow the vehicle 104, throttle functions to accelerate or decelerate the vehicle 104, the steering system to move the vehicle 104, in step 1328… Thus, the VCS 204 and/or controller 804 may take control of the vehicle 104 to avoid, or make room for, an emergency vehicle 1004”;
Where the vehicle control system controls the vehicle (operate the vehicle) to avoid the emergency vehicle 1004 (based at least in part on the detected sound)). 

Ogaz fails to explicitly teach an area of interest from a plurality of areas,  not another area in the plurality of areas, determine based on a classification of the source and map data that the classification of the source is incorrect, wherein the classification of the source is determining a type of object; determine, based on the classification of the source, an expected infrastructure component for a determined location of the source; and determine that the classification of the source is incorrect upon determining, based on the map data, that the expected infrastructure component is non-existent at the determined location of the source. 

However, in the same field of endeavor, Silver ‘347 teaches: 
[… identify an area of interest] from a plurality of areas [on a map]; 
(Silver ‘347, FIG. 2; FIG. 8: (830);
Paragraph [0032]: “Navigation system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the navigation system 168 and/or data 134 may store map information, e.g., highly detailed maps that computing devices 110 can use to navigate or control the vehicle…”;
Paragraph [0035]: “The map information may identify lanes or portions of lanes as individual road segments which connect together in a grid or roadgraph. In this regard, given the simple nature of each of lanes 211-219, in this example, each of these “lanes” as shown in FIG. 2 may be considered a road segment…”;
Where map data comprises various road segments, including individual lanes, i.e. a plurality of areas on a map and the navigation system determines a route for the vehicle, identifying road segments of interest ([… identify an area of interest] from a plurality of areas [on a map]))
[… a source of the sound is within the area of interest] and not another area in the plurality of areas; [and]
(Silver ‘347, FIG. 3; FIG. 8: (810), (830), (840); 
Paragraph [0039]: “…FIGS. 3A-3D also include microphones 152 (or 152a-152d) arranged at different locations on the vehicle… In use, the actual spacing of the microphones should be reasonably close to expected wavelengths of siren noises for the area (for instance, as different states and countries may use different siren noises) to avoid spatial aliasing or ambiguity. In this regard, given such frequencies, the microphones may be located for example, on the order of ½ wavelength, apart from one another, in order to be able to compute direction from the relative phase of the sound waves that reach each microphone or rather the time difference of arrival…”;
Paragraph [0070]: “…This may be used to identify a likely roadway, road segment or, in some cases, even a specific lane in which the emergency vehicle is traveling… For instance, the vehicle's computing devices may be able to identify a road segment or segments ahead of the vehicle on the same road, a road segment or segments behind the vehicle on same road, road segment or road segments on a crossing street, and event road segment or segments on a road that does not intersect (or at least intersect nearby) the current trajectory of the vehicle.”;
Paragraph [0079]: “…The estimated bearing and estimate range are compared to map information identifying the location of roadways subdivided into road segments in order to identify one or more road segments which the emergency vehicle could be traveling at block 830. At block 840, the estimated bearing and potential one or more road segments are used to determine how to respond to the emergency vehicle…”;
Where the siren noises associated with the emergency vehicle i.e. a source of the sound is identified on specific segments of road near the vehicle ([… a source of the sound is within the area of interest]) and not on other segments or lanes (and not another area in the plurality of areas)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle system of Ogaz with the feature of identifying a sound source from a plurality of areas on a map of Silver ‘347 because “Using the map information may thus provide an even better estimate of how the vehicle should respond” (Silver ‘347, Paragraph [0072]).

The combination of Ogaz and Silver ‘347 fails to explicitly teach determine based on a classification of the source and map data that the classification of the source is incorrect, wherein the classification of the source is determining a type of object; determine, based on the classification of the source, an expected infrastructure component for a determined location of the source; determine that the classification of the source is incorrect upon determining, based on the map data, that the expected infrastructure component is non-existent at the determined location of the source.

However, in the same field of endeavor, ODA teaches: 
determine, based on the classification of the source, an expected infrastructure component for a determined location of the source; 
(ODA, FIG. 2: (10); 
Paragraph [0079]: “Regarding the position information of the PND 10 itself, as long as the PND 10 is used in the vehicle, the map matching portion 151 corrects the position information by using the information on the road network, based on a premise that the PND 10 is highly likely at a place where vehicle pass, that is, on the road mainly… For example, when determining that the sound source is a vehicle such as an ambulance, a patrol car, and a fire truck based on the sound type information, the map matching portion 151 may specify the position of the sound data on the map by matching the position with the road…”;
Where the PND determines, based on the classification of the sound source as an ambulance (determine, based on the classification of the source), the sound source should be on a road (an expected infrastructure component for a determined location of the source))

determine that the classification of the source is [incorrect] upon determining, based on the map data, that the expected infrastructure component is non-existent at the determined location of the source; and
(ODA, FIG. 2: (10); 
Paragraph [0079]: “Regarding the position information of the PND 10 itself, as long as the PND 10 is used in the vehicle, the map matching portion 151 corrects the position information by using the information on the road network, based on a premise that the PND 10 is highly likely at a place where vehicle pass, that is, on the road mainly… For example, when determining that the sound source is a vehicle such as an ambulance, a patrol car, and a fire truck based on the sound type information, the map matching portion 151 may specify the position of the sound data on the map by matching the position with the road… However, for example, in a hospital, a fire station, a police station or the like, the vehicle is highly likely to be not only on the road but in the ground of the hospital, fire station, or police station. Consequently, the map matching portion 151 can omit the sound data matching processing around the predetermined facilities”;
Where the PND determines to omit the sound data of the ambulance, i.e. determines the sound data is invalid (determine that the classification of the source is [invalid]), upon determining, based on the map data), that the ambulance is on the grounds of a facility, i.e. the expected road is non-existent (that the expected infrastructure component is non-existent at the determined location of the source)). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle system of Ogaz and Silver ‘347 with the feature of determining an invalid source of ODA using expected infrastructure so that “The map matching portion may match the position of sound data taking a vehicle as a sound source with a road, and may omit the matching processing of the sound data taking a vehicle as a sound source around a predetermined facility” (ODA, Paragraph [0011]).

The combination of Ogaz, Silver ‘347, and ODA fails to explicitly teach determine based on a classification of the source and map data that the classification of the source is incorrect, wherein the classification of the source is determining a type of object and determine that the classification of the source is incorrect. 

However, in the same field of endeavor, Silver ‘856 teaches:
determine based on a classification of the source and map data that the classification of the source is incorrect, wherein the classification of the source is determining a type of object; 
(Silver ‘856, FIG. 5: (530), (540), (550);
Paragraph [0015]: “Each additional signal of the identified set of additional signals that is identified may be used to increase the likelihood value that the identified type of sound identified by is in fact a real sound. In addition, these additional signals may be used to identify what object is actually making the sound. Once a second likelihood threshold value is met, the vehicle's computing devices may actively control the vehicle in order to control the vehicle to respond to that sound…”;
…Each type of sound may be associated with a set of additional signals or information. For instance, a type of sound corresponding to a railroad crossing bell, a train whistle, or other sounds related to trains may be associated with… a nearby train station or railroad crossing in the vehicle's pre-stored map information…”;
Paragraph [0052]: “…At block 530, a type of sound is determined by inputting the audible signal into a classifier. At block 540, a set of additional signals is identified based on the determined type of sound. At block 550, the sensor data is processed in order to identify one or more additional signals of the set of additional signals. At block 560, the vehicle is controlled in the autonomous driving mode in order to respond to the sound based on the one or more additional signals and the type of sound”;
Where in block 530, the vehicle detects and determines a type of sound, such as a sound associated with a train, i.e. a classification of the source. In blocks 540 and 550, additional signals are identified based on the classified sound, where an additional signal comprises determining if there is a nearby train station or railroad crossing in the pre-stored map information, i.e. map data. 
A second threshold value is met by determining if the additional signal is received, i.e. determining if there is a nearby train station or railroad crossing in the pre-stored map information, where the second threshold determines if the sound is real and what object is actually making the sound, i.e. if the sound source is real. 
Thus, the vehicle determines a detected sound, such as a train whistle, is not real if the second threshold is not met by identifying a nearby train station or railroad crossing in the pre-stored map information (determine based on a classification of the source and map data that the classification of the source is incorrect, wherein the classification of the source is determining a type of object)). 

[determine that the classification of the source is] incorrect [upon determining, based on the map data, that the expected infrastructure component is non-existent at the determined location of the source;]
(Silver ‘856, FIG. 5: (530), (540), (550);
Paragraph [0015]: “Each additional signal of the identified set of additional signals that is identified may be used to increase the likelihood value that the identified type of sound identified by is in fact a real sound. In addition, these additional signals may be used to identify what object is actually making the sound. Once a second likelihood threshold value is met, the vehicle's computing devices may actively control the vehicle in order to control the vehicle to respond to that sound…”;
Paragraph [0034]: “…Each type of sound may be associated with a set of additional signals or information. For instance, a type of sound corresponding to a railroad crossing bell, a train whistle, or other sounds related to trains may be associated with… a nearby train station or railroad crossing in the vehicle's pre-stored map information…”;
Paragraph [0052]: “…At block 530, a type of sound is determined by inputting the audible signal into a classifier. At block 540, a set of additional signals is identified based on the determined type of sound. At block 550, the sensor data is processed in order to identify one or more additional signals of the set of additional signals. At block 560, the vehicle is controlled in the autonomous driving mode in order to respond to the sound based on the one or more additional signals and the type of sound”;
Where the vehicle determines a detected sound, such as a train whistle, is not real if the second threshold is not met ([determine that the classification of the source is] incorrect) and where meeting the second threshold comprises identifying a nearby train station or railroad crossing in the pre-stored map information ([upon determining, based on the map data, that the expected infrastructure component is non-existent at the determined location of the source;])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle system of Ogaz, Silver ‘347, and ODA with the feature of determining an incorrect classification of a source of Silver ‘856 because “Once the second threshold likelihood value is met by a given identified type of sound, the vehicle's computing devices may actively control the vehicle in order to respond to that sound depending upon the location of the object that is actually making the sound” (Silver ‘856, Paragraph [0049]). That is, the vehicle will only be controlled in response to real sounds.

Regarding claim 2, Ogaz, Silver ‘347, ODA, and Silver ‘856 teach the system of claim 1. Silver ’347 further teaches:
wherein the instructions further include instructions to ignore the detected sound upon determining that the source of the detected sound is without the area of interest.
(Silver ‘347, FIG. 8: (830), (840); 
Paragraph [0075]: “…The location of the vehicle relative to the emergency vehicle (and vice versa) may be a significant factor in determining what type of response is appropriate… if the sound is coming from a neighboring, or for instance parallel street, responding by changing behavior of the vehicle may not actually be appropriate”; 
Where the vehicle behavior is unchanged (the instructions further include instructions to ignore the detected sound) upon determining that the emergency vehicle is on a parallel street, away from the vehicle’s current route (upon determining that the source of the detected sound is without the area of interest)).

Regarding claim 3, Ogaz, Silver ‘347, ODA, and Silver ‘856 teach the vehicle system of claim 1. Ogaz and Silver ‘347 further teach:
wherein the instructions further include instructions to identify the area of interest [based in part on a planned route of the vehicle].
(Ogaz, FIG. 8: (800); FIG. 10A;
Paragraph [0158]: “…the maps database 800 can include a road database that may include one or more vector maps of areas of interest… The map database contents can be produced or updated by a server connected through a wireless system in communication with the Internet, even as the vehicle 104 is driven along existing streets, yielding an up-to-date map”;
Paragraph [0186]: “A driving environment 1000 may be represented in FIG. 10A. The environment 1000 can include a vehicle 104 driving a route…”;
Where a driving environment 1000 is identified based on a driving route using map data (the instructions further include instructions to identify the area of interest))

 […] based in part on a planned route of the vehicle.
(Silver ‘347, FIG. 2; FIG. 8: (830);
Navigation system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the navigation system 168 and/or data 134 may store map information, e.g., highly detailed maps that computing devices 110 can use to navigate or control the vehicle…”;
Paragraph [0035]: “The map information may identify lanes or portions of lanes as individual road segments which connect together in a grid or roadgraph. In this regard, given the simple nature of each of lanes 211-219, in this example, each of these “lanes” as shown in FIG. 2 may be considered a road segment…”;
Where map data comprises various road segments, including individual lanes and the navigation system determines a route for the vehicle, identifying road segments of interest (based in part on a planned route of the vehicle)).

Regarding claim 4, Ogaz, Silver ‘347, ODA, and Silver ‘856 teach the vehicle system of claim 1. Ogaz and Silver ‘347 further teach:
wherein the instructions further include instructions to identify the area of interest [based on at least one of a physical barrier, a road boundary, and a distance from a current location of the vehicle].
(Ogaz, FIG. 8: (800); FIG. 10A;
Paragraph [0158]: “…the maps database 800 can include a road database that may include one or more vector maps of areas of interest… The map database contents can be produced or updated by a server connected through a wireless system in communication with the Internet, even as the vehicle 104 is driven along existing streets, yielding an up-to-date map”;
Paragraph [0186]: “A driving environment 1000 may be represented in FIG. 10A. The environment 1000 can include a vehicle 104 driving a route…”;
Where a driving environment 1000 is identified based on a driving route using map data (the instructions further include instructions to identify the area of interest))

[…] based on at least one of a physical barrier, a road boundary, and a distance from a current location of the vehicle.
(Silver ‘347, FIG. 2; 
…the map information 200 includes information identifying lane lines 230-234 which define the lanes 210-212 as well as shoulder area 220…when a vehicle is traveling in lanes 211 and 212, solid line (white bar) 240 may be used to define a bound of intersection 202…”;
Paragraph [0035]: “The map information may identify lanes or portions of lanes as individual road segments which connect together in a grid or roadgraph. In this regard, given the simple nature of each of lanes 211-219, in this example, each of these “lanes” as shown in FIG. 2 may be considered a road segment…”;
Where map data comprises various road segments, including individual lanes using lane markings, i.e. a road boundary (based on at least one of a physical barrier, a road boundary, and a distance from a current location of the vehicle)).

Regarding claim 5, Ogaz, Silver ‘347, ODA, and Silver ‘856 teach the vehicle system of claim 1. Ogaz further teaches:
wherein the instructions further include instructions to: determine a parameter of the source including at least one of a type, a trajectory, and a location of the source based on at least an amplitude and a frequency of the detected sound; and 
(Ogaz, FIG. 10A: (1012a, b, c); FIG. 11; FIG. 12;
Paragraph [0191]: “The digital sample 1036 is a digital representation of the amplitude of the sound signal 1012 at the time represented by the time stamp 1032…”;
Paragraph [0192]: “…the processor 304 can match samples 1028, from different sensors 664, with the same digital representation 1036 of the sound signal 1012. Then, the processor 304 can use the time stamps 1032 of those samples 1028 to determine in what order the sensors 664 received the signal 1012 and the amount of time (based on the difference in the value of the time stamps 1032)… this time difference information can be used to mathematically calculate a location and direction of travel for the source 1004 of the sound 1012…”;
Paragraph[ 0198]: “The Doppler analyzer 1020 can analyze changes to the signal 1012 based on a source signal to determine if the emergency vehicle 1004 is approaching or departing from the vehicle 104, as described in conjunction with FIG. 12”;
Where sound signal 1012 includes a digital sample 1036, i.e. an amplitude to identify the same signal and FIG. 12 shows the changes in frequency of signal 1012 (based on at least an amplitude and a frequency of the detected sound) used to determine a location of the sound (determine a parameter of the source including at least one of a type, a trajectory, and a location of the source))

determine that the source is included in an object in the area of interest based on the determined parameter and map data.
(Ogaz, FIG. 10A: (1012a, b, c);
Paragraph [0186]: “…A driving environment 1000 may be represented in FIG. 10A. The environment 1000 can include a vehicle 104 driving a route. Within the environment 1000 may be one or more vehicles 1004a, 1004b, and/or 1004c also traveling along routes, for example, to a location 1008. In an example, the vehicles 1004 are emergency vehicles responding to an emergency at location 1008. The routes of the emergency vehicles 1004 may interfere with route or travel of the vehicle 104 and require the vehicle 104 to yield to the emergency vehicle 1004.”;
Paragraph [0194]: “…Thus, depending on what information is determined by the processor 304… the information provided can include one or more of, but is not limited to:… a current, estimated location of the sound source 1004 (which may be provided in a map display provided by the navigation system 336), a determination of whether the vehicle 104 will need to yield or encounter the sound source 1004 on the current path of travel, an amount of time before the vehicle 104 will encounter the sound source 1004, a rate of travel of the sound source 1004…”;
Where the processor determines emergency vehicles 1004a, b, c are in the driving environment 1000 (determine that the source is included in an object in the area of interest) based on the determined locations of the vehicles and displays the emergency vehicles on a map (based on the determined parameter and map data)).

Regarding claim 6, Ogaz, Silver ‘347, ODA, and Silver ‘856 teach the vehicle system of claim 5. Silver ‘347 further teaches:
wherein the instructions further include instructions to adjust a planned path of the vehicle based on a planned route of the vehicle and the determined trajectory of the source.
(Silver ‘347, FIG. 4; 
Navigation system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the navigation system 168 and/or data 134 may store map information, e.g., highly detailed maps that computing devices 110 can use to navigate or control the vehicle…”;
Paragraph [0068]: “…the computing devices 110 may identify vehicle 450 as the source of the siren noise. In this regard, the computing devices 110 may observe the movement of the emergency vehicle 450 and use this information to determine how best to respond…”;
Paragraph [0076]: “…returning to FIG. 4, if vehicle 450 is identified as an emergency vehicle, the computing devices 110 may control vehicle 100 to immediately pull over onto shoulder area 420, change to lane 411, or make a right turn as discussed in the examples above…”;
Where vehicle 100 adjusts a route to a location (the instructions further include instructions to adjust a planned path of the vehicle) based on the lane of the vehicle 100 (based on a planned route of the vehicle) and the observed movement of the emergency vehicle 450 (and the determined trajectory of the source)).

Regarding claim 7, Ogaz, Silver ‘347, ODA, and Silver ‘856 teach the vehicle system of claim 1. Ogaz further teaches: 
wherein the instructions further include instructions to determine a location of the source and to determine that the source is within the identified area of interest based on the determined location of the source.
(Ogaz, FIG. 10A: (1012a, b, c);
Paragraph [0186]: “…A driving environment 1000 may be represented in FIG. 10A. The environment 1000 can include a vehicle 104 driving a route. Within the environment 1000 may be one or more vehicles 1004a, 1004b, and/or 1004c also traveling along routes, for example, to a location 1008… ”;
Paragraph [0192]: “…the processor 304 can use the time stamps 1032 of those samples 1028 to determine in what order the sensors 664 received the signal 1012 and the amount of time (based on the difference in the value of the time stamps 1032)… this time difference information can be used to mathematically calculate a location and direction of travel for the source 1004 of the sound 1012…”;
…Thus, depending on what information is determined by the processor 304… the information provided can include one or more of, but is not limited to:… a current, estimated location of the sound source 1004 (which may be provided in a map display provided by the navigation system 336)…”;
Where the processor determines emergency vehicles 1004a, b, c are in the driving environment 1000 (the instructions further include instructions to determine a location of the source and to determine that the source is within the identified area of interest) based on the determined locations of the vehicles (based on the determined location of the source) and displays the emergency vehicles on a map).

Regarding claim 10, Ogaz, Silver ‘347, ODA, and Silver ‘856 teach the vehicle system of claim 21. ODA further teaches:
wherein the infrastructure component is one of a train track and a road.
 (ODA, FIG. 2: (10); 
Paragraph [0079]: “Regarding the position information of the PND 10 itself, as long as the PND 10 is used in the vehicle, the map matching portion 151 corrects the position information by using the information on the road network, based on a premise that the PND 10 is highly likely at a place where vehicle pass, that is, on the road mainly… For example, when determining that the sound source is a vehicle such as an ambulance, a patrol car, and a fire truck based on the sound type information, the map matching portion 151 may specify the position of the sound data on the map by matching the position with the road…”;
Where the PND determines, based on the classification of the sound source as an ambulance, the sound source should be on a road (the infrastructure component is one of a train track and a road)).

Regarding claim 11, Ogaz, Silver ‘347, ODA, and Silver ‘856 teach the vehicle system of claim 1. Silver ‘347 further teaches:
wherein the instructions further include instructions to adjust a planned path of the vehicle based on a planned route of the vehicle, a determined trajectory of the source, and the classification of the source only upon determining that the source is [correctly classified].

Paragraph [0032]: “Navigation system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the navigation system 168 and/or data 134 may store map information, e.g., highly detailed maps that computing devices 110 can use to navigate or control the vehicle…”;
Paragraph [0068]: “…the computing devices 110 may identify vehicle 450 as the source of the siren noise. In this regard, the computing devices 110 may observe the movement of the emergency vehicle 450 and use this information to determine how best to respond…”;
Paragraph [0075]: “…The location of the vehicle relative to the emergency vehicle (and vice versa) may be a significant factor in determining what type of response is appropriate… if the sound is coming from a neighboring, or for instance parallel street, responding by changing behavior of the vehicle may not actually be appropriate”; 
Paragraph [0076]: “…returning to FIG. 4, if vehicle 450 is identified as an emergency vehicle, the computing devices 110 may control vehicle 100 to immediately pull over onto shoulder area 420, change to lane 411, or make a right turn… If vehicle 453 is identified as an emergency vehicle, the computing devices 110 may control vehicle 100 to continue on the current trajectory at the same or slower speed. In this example, vehicle 100 should continue on the current trajectory as vehicle 453 has already crossed over the vehicle 100′s trajectory. …”;
Where vehicle 100 adjusts a route to a location (the instructions further include instructions to adjust a planned path of the vehicle) based on the lane of the vehicle 100 (based on a planned route of the vehicle) and the observed movement of the emergency vehicle 450 (a determined trajectory of the source, and the classification of the source) and where the vehicle behavior is unchanged upon determining that the emergency vehicle is vehicle 453 or if the emergency vehicle is on a parallel street (only upon determining that the source is [within the travel route of vehicle 100])).

Silver ‘347 fails to teach the source is correctly classified. 
However, Silver ‘856 further teaches:
[… adjust a planned path of the vehicle… only upon determining that the source is] correctly classified.
(Silver ‘856, FIG. 5: (530), (540), (550);
Each additional signal of the identified set of additional signals that is identified may be used to increase the likelihood value that the identified type of sound identified by is in fact a real sound. In addition, these additional signals may be used to identify what object is actually making the sound. Once a second likelihood threshold value is met, the vehicle's computing devices may actively control the vehicle in order to control the vehicle to respond to that sound…”;
Paragraph [0034]: “…Each type of sound may be associated with a set of additional signals or information. For instance, a type of sound corresponding to a railroad crossing bell, a train whistle, or other sounds related to trains may be associated with… a nearby train station or railroad crossing in the vehicle's pre-stored map information…”;
Paragraph [0052]: “…At block 530, a type of sound is determined by inputting the audible signal into a classifier. At block 540, a set of additional signals is identified based on the determined type of sound. At block 550, the sensor data is processed in order to identify one or more additional signals of the set of additional signals. At block 560, the vehicle is controlled in the autonomous driving mode in order to respond to the sound based on the one or more additional signals and the type of sound”;
Where the vehicle’s computing devices actively control the vehicle in response to the sound ([… adjust a planned path of the vehicle]) only when the second threshold is met, which is a determination that the sound is real ([only upon determining that the source is] correctly classified), validated, for example, a train whistle by confirming a nearby train station on pre-stored map data). 

Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above.

Regarding claim 13, the claim limitations recite a method having limitations similar to those of claim 2 and therefore is rejected on the same basis, as outlined above.

Regarding claim 14, the claim limitations recite a method having limitations similar to those of claim 4 and therefore is rejected on the same basis, as outlined above.

Regarding claim 15, the claim limitations recite a method having limitations similar to those of claim 5 and therefore is rejected on the same basis, as outlined above.

Regarding claim 16, Ogaz, Silver ‘347, ODA, and Silver ‘856 teach the method of claim 12. Silver ‘347 further teaches:
further comprising adjusting a planned path of the vehicle based on a planned route of the vehicle and a determined trajectory of the source.
(Silver ‘347, FIG. 4; 
Paragraph [0032]: “Navigation system 168 may be used by computing devices 110 in order to determine and follow a route to a location. In this regard, the navigation system 168 and/or data 134 may store map information, e.g., highly detailed maps that computing devices 110 can use to navigate or control the vehicle…”;
Paragraph [0068]: “…the computing devices 110 may identify vehicle 450 as the source of the siren noise. In this regard, the computing devices 110 may observe the movement of the emergency vehicle 450 and use this information to determine how best to respond…”;
Paragraph [0076]: “…returning to FIG. 4, if vehicle 450 is identified as an emergency vehicle, the computing devices 110 may control vehicle 100 to immediately pull over onto shoulder area 420, change to lane 411, or make a right turn as discussed in the examples above…”;
Where vehicle 100 adjusts a route to a location (further comprising adjusting a planned path of the vehicle) based on the lane of the vehicle 100 (based on a planned route of the vehicle) and the observed movement of the emergency vehicle 450 (and a determined trajectory of the source)).

Regarding claim 19, the claim limitations recite a method having limitations similar to those of claim 10 and therefore is rejected on the same basis, as outlined above.

Regarding claim 20, the claim limitations recite a method having limitations similar to those of claim 11 and therefore is rejected on the same basis, as outlined above.

Regarding claim 21, Ogaz, Silver ‘347, ODA, and Silver ‘856 teach the vehicle system of claim 1. ODA further teaches:
wherein the classification is at least one of a train, a truck, a bicycle, a motorbike, a passenger vehicle, a pedestrian, and an emergency vehicle.
(ODA, FIG. 2: (10); 
Paragraph [0056]: “The sound type determination portion 125 has a function of determining the type of the sound data corresponding to the respective sound source which is provided from the sound source separation portion 120… Examples of the sounds to be determined by the sound type determination portion 125 include sirens of emergency vehicles such as an ambulance, a patrol car, a fire truck, or the like; the sound of an electric train passing by; children's cheers; chirruping of cicadas; alert sounds of a railroad crossing; and sounds from a pedestrian traffic signal equipped with an acoustic device, and the like.…”;
Where the PND determines the sound type, i.e. classifies the sound source as an emergency vehicle (the classification is at least one of a train, a truck, a bicycle, a motorbike, a passenger vehicle, a pedestrian, and an emergency vehicle)).

Regarding claim 22, the claim limitations recite a method having limitations similar to those of claim 21 and therefore is rejected on the same basis, as outlined above.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/              Supervisory Patent Examiner, Art Unit 3668